Citation Nr: 9923648	
Decision Date: 08/20/99    Archive Date: 08/26/99

DOCKET NO.  97-31 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Roanoke, Virginia


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance of another person or by reason of 
being housebound.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1948 to April 
1952.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 1997 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which 
denied the veteran's claim of entitlement to special monthly 
pension. 


REMAND

The Board finds that the veteran's claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  Therefore, VA has a duty 
to assist a claimant in the development of facts pertinent to 
his or her claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.103(a) (1998).  Under appropriate 
circumstances, the duty to assist includes conducting a 
thorough and contemporaneous medical examination.  Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

In this case, the veteran's nonservice-connected disabilities 
include:  coronary artery disease status post angioplasty 
times two with hypertension, rated 60 percent disabling; 
status post surgical repair of umbilical hernia, rated 20 
percent disabling; arthritis of both hands, right hip and 
spur formation of the right heel, rated 20 percent disabling; 
hemorrhoids with colonoscopic removal of benign polyps, rated 
10 percent disabling; and vertigo, rated 10 percent 
disabling.  It is noted that, when the claim for special 
monthly pension was denied in February 1997, the veteran's 
cardiovascular disability was deemed to be 100 percent 
disabling.  The rating was reduced to 60 percent in an August 
1997 rating decision.  

Regarding the cardiovascular disability, the Board points out 
that, during the course of this appeal, amendments were made 
to the rating criteria used to evaluate cardiovascular 
disabilities.  62 Fed. Reg. 65207-65224 (1997).  The new 
rating criteria took effect January 12, 1998.  The United 
States Court of Appeals for Veterans Claims (known as the 
United Stated Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") has stated that where the 
laws or regulations change after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply unless Congress provides otherwise.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

The last VA general medical examination was conducted in 
December 1996.  Since that time, the veteran underwent 
angioplasty in January 1997.  Therefore, his cardiovascular 
condition has not been evaluated since his angioplasty in 
1997 and the date the new rating criteria for cardiovascular 
disabilities took effect.  The Board points out that in 
developing the case, it is essential to obtain medical 
findings that are stated in terms conforming to the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204 (1994). 

If there are any current VA and private treatment records 
related to the veteran's nonservice-connected disabilities, 
they should be secured and associated with the claims folder.  
Private treatment records should be secured upon the 
appropriate release.  

In view of the foregoing, and in order to fully and fairly 
evaluate the veteran's claim, the case is REMANDED to the RO 
for the following development:

1.  The RO should take appropriate steps 
to request that the appellant identify 
the names, addresses, and approximate 
dates of treatment for all VA and non-VA 
health care providers who have treated 
him since June 1997 for his nonservice-
connected disabilities.  After obtaining 
any necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured.

2.  The RO should arrange for a 
comprehensive VA cardiology examination, 
and any other specialist examination 
deemed warranted, to determine the 
current severity of the veteran's 
disabilities and their effect on his 
ability to leave his home, and to care 
for his basic needs without the aid of 
others.  All indicated studies should be 
performed.  A VA Form 21-2680 
(Examination for Housebound Status or 
Need for Regular Aid and Attendance) 
should be completed, as well.  The claims 
folder and a copy of this REMAND must be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.  The 
examiner should provide an opinion as to 
whether the degree of disability 
concerning the veteran's disabilities is 
permanent in nature.  A complete 
rationale for any opinion expressed must 
be provided.

3.  The RO should review the examination 
reports to determine if they meet the 
requirements of paragraph 2.  If not, the 
reports should be returned as inadequate 
for rating purposes.  38 C.F.R. § 4.2 
(1998).

4.  After undertaking any additional 
development deemed appropriate, 
including any additional indicated 
examinations, the RO should review the 
issue on appeal.  Due consideration 
should be given to all pertinent laws 
and regulations, particularly the 
revised cardiovascular rating criteria.  
If the determination remains adverse to 
the veteran, he and his representative 
should be provided a supplemental 
statement of the case that includes a 
summary of additional evidence 
submitted, any additional applicable 
laws and regulations, and the reasons 
for the decision.  The veteran and his 
representative should be afforded the 
applicable time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


